DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 31,33,35-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31,33,35,36,38 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US Pat.10,075,881).
In claims 31,33,35 and 36 Yi et al. discloses a user station comprising receiving circuitry and a processing circuitry (see fig.10; col.14; lines 21- 28; a UE comprises a receiver 135 and a processor 110). The receiving circuitry is configured to receive, from a base station, a radio resource control (RRC) message, the RRC message respectively indicating whether a Radio Link Control (RLC) entity is to be reestablished and whether a Packet Data Convergence Protocol (PDCP) entity is to be reestablished (see fig.9; the UE receives a configuration transmitted via a RRC (step S901; col.13; lines 15-41). The RRC requests re-establishing the RLC and PDCP in a cell change procedure/handover procedure (col.10; lines 38-54; col.13; lines 35-42; the RRC message respectively indicating whether a Radio Link Control (RLC) entity is to be reestablished and whether a Packet Data Convergence Protocol (PDCP) entity is to be reestablished)); and
processing circuitry configured to:
determine whether the RRC message includes a first indication indicating that the
RLC entity is to be reestablished ( see col.10; lines 11-16; RLC re-establishment is performed upon request by RRC (a first indication to re-establish RLC entity) and see further in fig.9, step S903; col.13; lines 43-45;desirably in case of re-establishment of the RLC entity, the UE re-established the RLC entity)); 
after determining that the RRC message includes the first indication, reestablish the RLC entity (see col.10; lines 11-16; RLC re-establishment is performed upon request by RRC( after determining the RRL message includes the first indication));
determine whether the RRC message includes a second indication indicating that
the PDCP entity is to be reestablished; and after determining that the RRC message includes the second indication, reestablish the PDCP entity ( see fig.9, step S905; col.13; lines 44-53; and col.8; lines 60-67; desirably, in case of re-establishment of the PDCP entity, the UE performs the re-establishment of the PDCP upon receiving an upper layer request of a PDCP re-establishment ( SECOND Indication to re-establish PDCP).
In claims 38,40 Yi et al. discloses after determining that the RRC message does not include the second indication, forgo reestablishing the PDCP entity (see fig.6; col.10; lines 40-42; in case of fig.6 ‘s cell changes, there is no re-establishment of the PDCP ( no second indication to forgo the PDCP reestablishment) because they are not considered as handover procedure; and PDCP is still maintained in MeNB).
If the Applicant disagrees with the teaching of “the RRC message respectively indicates whether a RLC entity is to be re-established and whether a PDCP entity is to be es-established”, Applicant is suggested to look at Sammour et al. ( US Pub. 2009/0149189) ‘s teaching at par[0023-0026] and table 2 wherein a WTRU receives RRC message from an eNB including RLC and PDCP reset indicator ( indication of whether the RLC and PDCP are to be re-estabished); and resets the RLC and/or PDCP enity.         
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37,39 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US Pat.10,075,881) in view of Sammour et al. ( US Pub.2009/0149189).
In claims 37,39 Yi et al. does not disclose after determining that the RRC message does not include the first indication, forgo reestablishing the RLC entity.
Sammour et al. discloses in par[0125-0126] a WTRU receives from an eNB an RRC message includes NotifyDiscardTo RLC IE message that the WTRU will notify RTLC layer to discard packets ( forgo re-establishment the RLC after determining the RRC does not include the first indication). Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of Sammour et al. with that Yi et al. to determine when to not re-establish RLC entity based on an indication in the RRC.     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (Us Pub.2009/0034476; Packet data Convergence Protocol Procedures).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413